MEMORANDUM**
Washington state prisoner Raymond Dale McVay appeals pro se from the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging that prison grievance counselors conspired to and did retaliate against him for filing prison grievances and a tort claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo both a district court’s dismissal for failure to state a claim and summary judgment. Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam). We affirm.
*924The district court properly granted summary judgment on MeVay’s retaliation claims because he failed to raise a genuine issue of material fact as to whether defendants filed a major infraction against him in response to his filing two grievances and a tort claim alleging that correctional officers broke his typewriter during a cell search. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir.2005) (internal citations omitted).
The district court properly dismissed MeVay’s conspiracy claims because conelusory allegations are insufficient to state a section 1983 claim for relief. See Wood-rum v. Woodward County, 866 F.2d 1121, 1126 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.